ADAMS, J.
One of the propositions to which the attention of this court was directed upon the argument of the defendant’s motion was that the precise question sought to be litigated in this action was determined by the New Jersey court of chancery, in the proceedings had in that court, and that, consequently, it is now res adjudicata. This suggestion is one which would certainly merit and receive careful consideration at our hands, did we regard the issue which it presented as one which it can be fairly said was litigated and disposed of at the trial term, for it is undoubtedly true that if the plaintiff has, as a matter of fact, submitted his person and the same rights for which he is now contending to the jurisdiction of a competent court in a foreign state, he is concluded by the determination of that tribunal, and cannot retry the same questions in this state. New York & N. J. Tel. Co. v. Metropolitan Telephone & Telegraph Co., 81 Hun, 453, 31 N. Y. Supp. 213; Dobson v. Pearce, 12 N. Y. 156. But, as just intimated, the record does not disclose, so far as we are able to discover, that this proposition was pressed with very much ardor upon the trial, although it did furnish oné of the grounds upon which the defendant moved to dismiss the plaintiff’s complaint. The case seems to have been disposed of, however, upon an entirely different theory, and one which was apparently adopted after issue had been joined. We prefer, therefore, to consider this motion from another point of view than the one just adverted to.
The plaintiff, in his complaint, alleges, for his cause of action, the sale by the defendant of the property of the company of which he was the receiver, upon terms and conditions substantially the same as those to which reference has already been made; admits his inability to comply with such terms by paying the entire purchase price in money; and then claims that the New Jersey court of chancery acquired no jurisdiction over the defendant, as such receiver, in relation to any sale made in this state; that, consequently, the terms and conditions announced at the sale were made upon the individual responsibility of the defendant; and that it therefore became his duty to perfect the sale by turning oyer the property to the plaintiff, upon a payment being made by him of a sum equal to the entire indebtedness of the corporation, which, it was claimed, did not then exceed $9,000. • After issue was joined by the service of an answer, a motion was made by the defendant to change the place of trial from the county of Monroe to the city and county of New York. This motion was denied upon certain conditions, which were subsequently embraced in a written stipulation, of which the following is a copy, viz.:
“Pursuant to the order dated March 4th, 1895, and entered March 21st, 1895, in above-entitled cause, it is hereby stipulated that, upon the sale in question, *364no representations were made by the receiver, except such as appear in the written or printed notice of the conditions of sale.
“Dated March 26th, 1896.
“John Van Voorhis & Sons, Plaintiff’s Attorneys.
“To P. M. Brown, Defendant’s Attorney.”
The language of this stipulation is quite free from ambiguity, and its import is not difficult of apprehension; for it, in express terms, declares that, upon the sale in question, no representations were made by the receiver other than those which appear in the written or printed notice of the conditions of sale, and yet it appears that, upon the trial, the plaintiff, instead of being confined to the limitations defined by his stipulation, was permitted, over the objection of the defendant’s counsel, to detail certain other terms and conditions, which, he says, were made, not at the sale, but some seven days prior thereto, on the corner of Fulton street and Broadway, in the city of New York; and the terms and conditions thus detailed were, evidently, relied upon by him as establishing an absolute agreement upon the part of the defendant to accept from the plaintiff, if’ he purchased the property in question, a sum of money which should be sufficient in amount to pay the debts of the corporation, and the expenses of the receiver, and to permit the balance of his bid to be credited to him and the other stockholders. It will be seen, therefore, that, by admitting this evidence, not only was a different issue presented from the one tendered by the complaint, but it also appears that the jury were instructed by the learned trial court that the only question in the case requiring their consideration was whether or not the agreement testified to by the plaintiff was, in fact, made by the defendant.
We are at a loss to understand, and the record furnishes no satisfactory explanation-of, the precise theory upon which evidence, of any other conditions than those imposed at the sale was admitted. It is now insisted that this stipulation was not read in evidence, but it appears in the printed appeal book as a part of the record, and it was referred to upon the trial, and furnished the ground of the defendant’s objection to the evidence we have been considering. It is quite possible that its full force and scope escaped the attention of the trial court, or it may have been supposed that the terms and conditions testified to by the plaintiff as having been furnished to him by the defendant in the street were not within and covered by the stipulation, because not made upon the sale; but, as we have seen, unless made at the sale, they were not competent for any purpose, because no other terms and conditions are alleged in the complaint. It necessarily follows • that, until revoked by some competent authority, the stipulation was conclusive upon the party making it; and a violation of its terms should not have been permitted. People v. Rathbun, 21 Wend. 509, 543; Davies v. Burton, 4 Car. & P. 166; Heming v. English, 6 Car. & P. 542. It was doubtless within the power of the court to relieve the plaintiff from its conditions, if good reason, could have been shown therefor (Malin v. Kinney, 1 Caines, 117; Barry v. Insurance Co., 53 N. Y. 536); but there is nothing to indicate that any application *365for such relief was ever addressed to the court, or that the plaintiff has attempted to escape from its legitimate effect in any other way than by simply ignoring it. We conclude, therefore, that the evidence which was thus admitted over the defendant’s objection was •either irrelevant to the issue, or else that its admission was a violation of the terms of the plaintiff’s stipulation. In either case the exception to its reception presents error, which seems to require a new trial.
The defendant’s exceptions should therefore be sustained, and a new trial granted, with costs to abide the event. All concur.